Citation Nr: 1044770	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for service-
connected degenerative disc disease L3-4.


REPRESENTATION

 Veteran represented by:	Paralyzed  Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1979 to March 1999.  
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Service connection for degenerative disc disease L3-4 was 
established by a July 1999 rating decision, at which time a 10 
percent rating was assigned, effective April 1999.  The Veteran 
is seeking an increased rating.

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the 
available evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).  The Veteran's last VA examination was in 
October 2007, more than three years ago.  The Board finds that a 
remand is necessary to afford the Veteran a current VA 
examination.

Additionally, the Board notes that the Veteran is also disabled 
due to a nonservice-connected disability.  At the examination 
conducted pursuant to this Remand, the examiner should, to the 
extent possible, distinguish symptoms attributable to 
degenerative disc disease L3-4 from those attributable to any 
other disability that is not service-connected (gunshot 
residuals).  If it is not medically possible to distinguish the 
effects of service-connected and nonservice-connected conditions, 
the reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the Veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the up-to-date VA medical 
treatment notes and incorporate them into 
the Veteran's claims folder.

2.  Afford the Veteran a VA examination to 
determine the current severity of his 
degenerative disc disease L3-4.

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries 
of the Spine, Diagnostic Code 5237 (2010).  
The pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion measurements.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  

To the extent possible, the examiner 
should identify and distinguish symptoms 
and impairment attributable to the 
Veteran's service-connected degenerative 
disc disease from those attributable to 
his nonservice-connected disability.  If 
the examiner cannot differentiate the 
effects of the disabilities, then all 
should be attributed to the Veteran's 
degenerative disc disease, L3-4.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate his claim.  If the claim 
remains denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
 Veterans Law Judge, Board of  Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of  Veterans' Appeals is appealable to the United States 
Court of Appeals for  Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

